Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Belgal et al. U.S. Patent Application Publication US2013/0073786A1.
As per claim 1, Cha teaches an operation method of a memory system, comprising: performing a first read operation on a word line corresponding to a read command, using a read voltage set including a first read voltage for distinguishing a state of a memory cell into a program state or erase state (¶ 0078); performing a second read operation on the word line for determining whether a block corresponding to the word line is an erased block including memory cells with a distorted threshold voltages by using a second read voltage greater than the first read voltage, depending on whether error correction on data read through the first read operation fails (¶ 0081); and determining a memory block that includes the word line as a closed memory block, depending on whether the word line is determined to be an erased word line as the result of the second read operation (¶ 0078-0079, 0083).  Cha does not explicitly teach wherein the memory blocks comprise pages that comprise word lines.   Belgal teaches wherein the memory blocks comprise pages (abstract).  It would have been obvious to one of ordinary skill in the art to use the process of Belgal in the process of Cha.  One of ordinary skill in the art would have been motivated to use the process of Belgal in the process of Cha because Belgal teaches memory block recovery using variable voltage reads; an explicit desire of Cha. 
As per claim 5, Cha teaches an operation method of a memory system, comprising: performing an open block scanning operation of searching for an erased page by repeatedly determining whether each of word lines included in an open memory block is an erased word line, when the memory system is powered up after a sudden power-off (SPO) (¶ 0007); and performing a repair operation on the erased word line, wherein the determining of whether a word line is the erased word line comprises: performing a first read operation by applying on a word line a first read voltage, which is for distinguishing whether a state of a memory cell is program state or an erase state (¶0078); performing a second read operation by applying on a word line a second read voltage greater than the first read voltage, depending on the number of memory cells determined as erased cells a result of the first read operation; and determining that a block corresponding to  is an erased word line including memory cells with distorted threshold voltages, according to the result of the second read operation (¶ 0078-0079).  Cha does not explicitly teach wherein the memory blocks comprise pages that comprise word lines.   Belgal teaches wherein the memory blocks comprise pages with word lines (abstract).  It would have been obvious to one of ordinary skill in the art to use the process of Belgal in the process of Cha.  One of ordinary skill in the art would have been motivated to use the process of Belgal in the process of Cha because Belgal teaches memory block recovery using variable voltage reads; an explicit desire of Cha. 
As per claim 6, Cha teaches the operation method of claim 5, wherein the performing of the open block scan operation comprises searching for the erased page for the repair operation, among the pages of the open memory block, in the order that the pages are programmed (¶ 0007, 0078-0079, see claim 1 rejection as corresponding to the blocks to page comparison).
As per claim 9, Cha teaches the operation method of claim 5, further comprising determining, as a closed memory block, the open memory block when the page is determined to be the erased word line according to the result of the second read operation (¶ 0078-0079, see claim 1 rejection as corresponding to the blocks to page comparison).
As per claim 10, Cha teaches a memory system comprising: a memory device suitable for storing data; and a controller suitable for controlling the memory device, wherein the controller is suitable for: performing a first read operation on a word line using a first read voltage which is for distinguishing whether a state of a memory cell is a program state or an erase state, in response to a read request; performing error correction on data read by the first read operation; when the error correction on the read data fails, performing a second read operation on the word line using a second read voltage greater than the first read voltage; determining whether a block corresponding the word line is an erased word line including memory cells with distorted voltages based on the number of memory cells determined as erased memory cells in the page as a result of the second read operation (¶ 0078-0079, 0081, 0083).  Belgal teaches wherein the memory blocks comprise pages with word lines (abstract), and  Belgal teaches performing a disturb handling operation on a memory block that includes the erased word line (¶ 0004).    



Claim 2 is/are rejected under 35 U.S.C. 103 as being obvious over Cha in view Belgal in view of Kim U.S. Patent Application Publication US2015/0113237A1.
As per claim 2, Cha teaches the operation method of claim 1.  Kim teaches further comprising: selecting the closed memory block as a victim block for a garbage collection operation; and moving valid data of the victim block to a target block, when the garbage collection operation is triggered (¶ 0044).  It would have been obvious to one of ordinary skill in the art to use the process of Kim in the process of Cha.  One of ordinary skill in the art would have been motivated to use the process of Kim in the process of Cha because Kim teaches memory block recovery using variable voltage reads; an explicit desire of Cha. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view Belgal in view of Kato U.S. Patent 9,390,808.
As per claim 4, Cha teaches the operation method of claim 1.  Kato teaches further comprising determining that the page is the erased page, according to the number of bits having a set value as the result of the second read operation (column 6, lines 1-10; column 7, lines 34-36).  It would have been obvious to one of ordinary skill in the art to use the process of Kato in the process of Cha.  One of ordinary skill in the art would have been motivated to use the process of Kato in the process of Cha because Kato teaches memory block recovery using variable voltage reads; an explicit desire of Cha. 



Allowable Subject Matter
Claims 3, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
7.	Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive.
	With respect to the claim amendments, the applicant has argued that Cha nor any of the cited references teach the new limitations.  The examiner respectfully disagrees.  As for the limitation of the first read voltage for distinguishing a state of a memory cell into a program state or an erase state, Cha teaches (¶ 0078) the use of a program voltage to set the cells to the program states.  As for the limitation of second read operation for determining whether a page corresponding to the word line is an erased page including memory cells with a distorted thresholds by using a second read voltage, Cha teaches (¶ 0079-0080) teaches a verification voltage for determining whether the cells are in a program or an erased state.  The newly added matter of a page in lieu of the originally claims word line is not taught by Belgal, in that, Belgal teaches the now claimed formation of a block, page, line, cell as can applied to the formation of Cha.  While Cha may never explicitly cite the process to be occurring at the page level, he does teach a page buffer circuit in connection with the cells of the block (¶ 0053), so there is an implicit teaching of a page in the formation.  Lastly, as for the limitation of determining a memory block that includes the page (Belgal) as a closed memory block, depending on whether the page is determined to be an erased page…, Cha teaches the determination of a block being an open block depending on the state of cells being erased or the lack thereof (¶ 0081-0083).  The examiner interprets this as determining a closed block by the reverse determination of finding an open block.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113